Citation Nr: 1107707	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to May 
1966.  He also has unverified periods of Reserve service from 
1966 to 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record

This matter was previously before the Board in December 2009 and 
was remanded for further development.  It has now returned to the 
Board for further appellate consideration.  The Board finds that 
the RO substantially complied with the Board's December 2009 
remand. D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a statement dated in December 2010, the Veteran indicated that 
he wished to withdraw his appeal; however, in a January 2010 
post-remand brief, the Veteran's accredited representative 
indicated that the Board should adjudicate the claim.  Based on 
the conflicting indications, and in resolving doubt in the 
Veteran's favor, the Board will adjudicate the claim.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was initially 
demonstrated years after service.

2.  The clinical evidence of record is against a finding that the 
Veteran's right shoulder disability is causally related to active 
service.

3.  The Veteran is less than credible with regard to the onset of 
his right shoulder disability.

4.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the 
Veteran's right shoulder disability is causally related to active 
service.


CONCLUSION OF LAW

A right shoulder disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may such be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in October 2007, VA informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  The 
notice also informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice was completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private and VA 
medical records, lay statements, and the Veteran's statements in 
support of his claim, to include his testimony at Board hearing.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim for 
which VA has a further duty to obtain.  In a statement, dated in 
December 2010, the Veteran stated that he did not have 
documentation due to the death of a physician and because a 
pertinent hospital did not keep records from 25 years ago.  Thus, 
the Board finds that it does not have a further duty to assist 
the Veteran in obtaining records.

A VA examination and opinion with respect to the issue on appeal 
was obtained in June 2006.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is more than adequate.  It considers the pertinent evidence of 
record, to include the Veteran's STRs, statements of the Veteran 
regarding trauma, an examination of the Veteran, diagnostic 
testing, and private treatment records.  Rationale was provided 
for the opinion proffered.  The Board notes that in its December 
2009 remand, it directed that the VA examiner should discuss, 
among other things, the Veteran's activities of bowling and golf.  
The VA examination opinion does not contain a reference to these 
two activities; nonetheless, the Board finds that the opinion 
substantially complies with the Board's remand and a further 
remand is not warranted.  In this regard, the Board notes that 
the VA examiner's opinion discusses the Veteran's other 
activities, such as fishing, discusses the Veteran's private 
medical treatment, discusses the Veteran's STRs, and discusses 
the Veteran's performance as a squad leader for a machine gun 
squadron.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

Active military, naval, or air service includes active duty, any 
period of active duty for training (ACDUTA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a right shoulder disability as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability.  A July 2009 radiology diagnostic report reflects 
mild degenerative changes of the right shoulder.  A June 2010 VA 
examination report reflects that the Veteran has adhesive 
capsulitis of the right shoulder.  Therefore, the Board finds 
that the first element has been met. 

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's STRs are negative for any complaints of, or treatment 
for, his right shoulder.

The Veteran's statements reflect that he was a squad leader of a 
machine gun unit in the Marine Corps Reserve, and that he fired a 
machine gun on numerous occasions without the benefit of recoil 
protection.  The Veteran's DD 214 reflects that he was on active 
duty for training (ACDUTRA) from November 1965 to May 1966 and 
had a military occupational specialty of rifleman.  The Veteran's 
STRs reflect that he was in the Marine Corps Reserve from May 
1967 to October 1971.  

The Veteran's STRs reflect that, upon examination, his shoulder 
was normal in April 1966, May 1967, April 1968, and October 1970.  
STRs dated in October 1965, May 1967, April 1968, and November 
1968, reflect reports of numerous other problems, but are 
negative for any complaint of, or treatment for, right shoulder 
pain.  Thus, there is no clinical evidence of record that the 
Veteran injured his right shoulder in service.  Moreover, in the 
October 2009 Board hearing, the Veteran did not testify that he 
ever sought treatment in service.  Nonetheless, as the Veteran 
testified that his shoulder was sore after firing weapons at the 
range in service, and the Board finds that such assertions are 
consistent with the circumstances of his service, the occurrence 
of right shoulder injury in service due to firing of weapons is 
conceded.  38 U.S.C.A. § 1154(a) (West) (2010).

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, as discussed 
below, that the third requirement for service connection has not 
been met.  

The claims folder includes both private and VA examination 
opinions as to etiology of the right shoulder disability.  The 
probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator. Guarneri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement 
that additional evidentiary weight be given to the opinion of a 
medical provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule."  See White v. 
Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

In private medical correspondence, dated in November 2007, 
S.P.M., M.D., stated that the Veteran, in 1995, had mild 
narrowing of the distal acromial humeral distance to suggest the 
possibility of rotator cuff impingement.  Correspondence from Dr. 
S.P.M., dated in April 2008, reflects the opinion of Dr. S.P.M. 
that it is "conceivable" that the Veteran's history of weapon 
firing could have predisposed him to chronic shoulder pain.  
(This is also noted in an April 2008 medical record by Dr. 
S.P.M.)  The Board finds that this opinion has little, if any, 
probative value.  First, the examiner based his opinion, in part, 
on the history as provided by the Veteran, the Veteran's spouse, 
and the Veteran's friend.  The examiner noted that the Veteran 
had "a 30 year history" of pain, had fired weapons in service, 
"had no other injuries", and "did not engage in any 
significant physical activity".  A medical record, dated in 
November 1994, reflects that in 1994 the Veteran had a "4 week 
history of shoulder pain" which "began during deer hunting."  
The Veteran was diagnosed with right trapezial spasm.  A May 1995 
private medical record reflects that the Veteran's shoulder was 
still painful and he had had a flare-up while fishing.  A June 
1995 private medical record also notes that the Veteran has had 
"chronic" right shoulder pain since November 1994.  The 
clinical records are negative for any reference to the Veteran's 
shoulder or pain after service until 1994.  In addition, a lay 
statement, dated in November 2007, from a friend of the 
Veteran's, reflects that the Veteran began experiencing shoulder 
pain "a few years after he got out of the service."  This 
statement is evidence against the premise that the Veteran had 
pain since service.  The statement also notes that the Veteran 
played golf and bowled; thus, there is evidence, contrary to the 
April 2008 statement of Dr. S.P.M., that the Veteran did not 
participate in physical activity with the right shoulder.  (The 
claims folder reflects that the Veteran is right handed.)  
Finally, Dr. S.P.M. states that it is "conceivable" that the 
Veteran's shoulder disability is related to service.  Such a 
statement is too speculative in nature to be probative. See 
Bostain v. West, 11 Vet. App. 124 (1998). 

The June 2010 VA examination report reflects the opinion of a VA 
examiner that the Veteran's right shoulder disability is not 
caused by, or the result of, military service.  The Board finds 
that this opinion is more probative than that of the private 
clinician, Dr. S.P.M.  The VA examiner's opinion is based, in 
part, on the Veteran's STRs and the private medical records.  The 
examiner provided a rationale for his opinion, noted the first 
clinical onset of pain, and noted the 1994 and 1995 medical 
records.  

Thus, the clinical evidence is against a finding that the 
Veteran's right shoulder disability is causally related to 
service. 

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this 
extent, the Board finds that the Veteran is competent to report 
that he has had a sore right shoulder.  However, the Board finds 
that any statement by the Veteran that he has had a sore or 
painful shoulder since service is less than credible when 
considered with the record as a whole.  In this regard, the Board 
notes that, in a December 2010 statement, the Veteran reported 
that his memory from 40 years ago "must have been mistaken" 
with regard to in-service complaints for his right shoulder.  The 
Board appreciates the honest and forthright statement of the 
Veteran.  For the sake of completeness, the Board again notes 
that the Veteran's STRs reflect that, upon examination, his 
shoulder was normal in April 1966, May 1967, April 1968, and 
October 1970.  STRs dated in October 1965, May 1967, April 1968, 
and November 1968, reflect reports of numerous other problems, 
but are negative for any complaint of, or treatment for, right 
shoulder pain.  While the Board acknowledges that the absence of 
any corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  In addition to the lack of 
evidence in the Veteran's STRs, the November 1994 private medical 
record reflects shoulder pain for four weeks, the lay statement 
of the Veteran's friend reflects pain beginning a few years after 
the Veteran separated from service, and the Veteran specifically 
denied a painful shoulder in May 1967, April 1968, and November 
1969.  Thus the evidence of record, both clinical and lay, is 
against a finding of continuity of symptomatology since service. 

The evidence of record is against a finding that the Veteran's 
right shoulder disability is causally related to active service.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right shoulder disability 
is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


